Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 7 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US Patent 9316735).
Regarding claim 4, Baxter teaches (Figs. 1 and 2) a photoelectric conversion apparatus comprising: a photodiode (210) configured to perform avalanche multiplication; a generation circuit (quench circuit) configured to generate a control signal; a first control circuit (Vexcess and Mquench) connected to the photodiode and configured to be controlled by the control signal to be in a standby state where a node connected to the photodiode floats and in a recharging state for returning the node to a predetermined electric potential; and a second control circuit, wherein the second control circuit (202 and 204) includes a logic circuit (202) connected to the generation circuit and the photodiode, and a counter (204) connected to the logic circuit.
Claim 7 is rejected because it does not appear to further strut ally limit claim 4, in which claim 7 depends upon.  
Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10, 12, 14, 16, 18, 20 and 22 are allowed.
Claims 9, 11, 13, 15, 17, 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive.  Applicant’s representative argues Baxter does not teach a logic circuit.  On the contrary, Element 202 taught by Baxter is interpreted as logic circuit.  Applicant’s representative fail to reason why it is inadequate to interpret element 202 as a logic circuit.  It is believed the rejection set forth by the current office action is proper.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK